ACCEPTED
                                                                                         12-14-00123-CV
                                                                            TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                   12/9/2015 11:43:53 AM
                                                                                               Pam Estes
                                                                                                  CLERK

                               No. 12-14-00123-CV

                                                                       FILED IN
                                                                12th COURT OF APPEALS
                                       In the                        TYLER, TEXAS
                                                                12/9/2015 11:43:53 AM
                             Twelfth Court of Appeals                  PAM ESTES
                                                                         Clerk




                       Liberty Mutual Insurance Company,

                                                                          Appellant,
                                         v.


                                   Rickie Sims,
                                                                           Appellee.



             Appellee’s Unopposed Motion for Extension of Time
                         to File Motion for Rehearing



TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 49.8, Appellee Rickie Sims

respectfully asks the Court to extend the time for filing a motion for rehearing by

17 days, to and including January 4, 2016.

1.    The Court’s judgment was rendered and its opinion was issued in this

case on December 3, 2015. Accordingly, Appellee’s Motion for Rehearing is


                                         1
currently due on December 18, 2015.

2.    Appellee hereby requests a 17-day extension of time to file his motion

for rehearing, to and including January 4, 2016.

3.    Appellant is not opposed to the extension requested herein.

4.    This is Appellee’s first motion for extension of time to file his motion for

rehearing; no prior extensions have been granted.

5.    The following facts justify the relief requested:

      The undersigned counsel, who is responsible for drafting Appellee’s motion

for rehearing, will not have time to complete Appellee’s motion for rehearing

before the current December 18, 2015 deadline. Since the Court’s judgment was

rendered and its opinion was issued on December 3, 2015, the undersigned has

been or will be involved in the following matters that have prevented or will

prevent him from completing Appellee’s motion for rehearing by the current

December 18, 2015 deadline and necessitate the 17-day extension requested

herein:

      !     drafting Plaintiff’s confidential mediation memorandum, preparing
            for mediation, and attending the December 7, 2015 mediation in Roy
            McMullen v. Quad/Graphics Marketing, LLC, Cause No. 9:15-cv-
            00040 in the United States District Court for the Eastern District of
            Texas, Lufkin Division.

      !     preparing for and attending the December 15, 2015 oral argument in

                                         2
            Enbridge Pipelines (East Texas) L.P. v. Gilbert Wheeler, Inc., No. 12-
            11-00303-CV in the Twelfth Court of Appeals;

      !     Preparing Plaintiff’s notice of appeal, request for the reporter’s
            record, designation of items to be included in the clerk’s record, and
            docketing statement in an appeal from a September 15, 2015 Final
            Judgment in George Gregory v. Connecticut Shotgun Manufacturing
            Co., Cause No. 13-1515-C in the 241st District Court of Smith
            County, Texas, which must be filed by December 13, 2015;

      !     Legal research in a number of other cases.

6.    The undersigned’s involvement in the matters set forth above will prevent

him from completing Appellee’s motion for rehearing by the current December 18,

2015, deadline. This extension is sought so that the merits might be presented in

the most helpful manner for the Court, and not for purposes of delay.

7.    The facts stated in this motion are either within the Court’s knowledge in its

official capacity or within the personal knowledge of the undersigned counsel, so

no affidavit is required under Texas Rule of Appellate Procedure 10.2.

      WHEREFORE, Appellee respectfully prays for the relief sought herein.

                                             Respectfully submitted,

                                               /s/ Darrin Walker
                                             Darrin Walker
                                             State Bar. No. 00788600
                                             LAW OFFICE OF DARRIN WALKER
                                             6134 Riverchase Glen Dr.
                                             Kingwood, Texas 77345
                                             (281) 358-2295 (telephone)

                                         3
                                              (281) 358-5602 (facsimile)
                                              darrinwalker@suddenlink.net

                                              Counsel for Appellee

                            Certificate of Conference

      I certify that I conferred with Appellant’s counsel, Hon. David Plaut,
regarding this motion by e-mail on December 9, 2015. Mr. Plaut kindly advised
that Appellant is not opposed to this motion.

                                          /s/ Darrin Walker
                                              Darrin Walker


                                Certificate of Service

       I hereby certify that the foregoing motion has been provided to counsel
listed below in the manner indicated on this 9th day of December, 2015.

c.c.   Hon. David Plaut                via electronic service and
       Attorney for Appellant          via email to dplaut@hannaplaut.com

                                          /s/ Darrin Walker
                                              Darrin Walker




                                          4